DETAILED ACTION
This is a non-final office action on the merits. The U.S. Patent and Trademark Office (the Office) has received claims 1-20 in application number 17/077,925.  Claims 1-20 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 objected to because of the following informalities:  In line 4 Applicant recites “compile a user provide for the user”.  From the context, it is possible that Applicant meant “compile a user profile for the user”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 10-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Foreign Reference CN 107146325 to Ze-hou Zong (Zong) in view of U.S. Patent Publication 2011/0314526 to Eric Lee Valentine et. al. (Valentine).

Examiner note: Examiner has cited page numbers and line numbers in the Zong reference based on the attached translation. 

Regarding Claims 1, 11 and 17:
 	Zong teaches a vending machine system that includes pre-authorization of a user using a pre-registered biometric image, opening a vending compartment with multiple products to a user if the user is authenticated and using a camera to recognize what the user took out and then  A computer-implemented method for use in facilitating a transaction for the purchase of a product by a user through an unattended vendor, the method comprising: ([Page 6, lines 23-25] “controlled by the industrial personal computer data communication…database can also be stored at a remote server” and see [Page 9, lines 1-2] “a computer program product for control device and system”).

capturing, by a terminal associated with the unattended vendor, a facial image of a user, ([Page 4, lines 37-38] “collecting hardware structure of the biological information on the vending machine”).

the user associated with a user profile including a credential associated with an account for the user; ([Page 4, lines 28-29] “pre-authorization information at least comprises the account information or payment information of the user”).

searching, by the terminal, for the user based on the captured facial image of the user ([Page 4, lines 35-36] “the controller determining the identity information of the user through biometric identification means. biological recognition may include face recognition”).

in response to identifying the user, based on the captured facial image of the user …, compiling, by the terminal, a pre-authorization request including the credential associated with the account for the user ([Page 4, lines 28-29] “pre-authorization information at least comprises the account information or payment information of the user”).

and a first amount, wherein the first amount is disassociated with an input from the user; ([Page 4, line 25] “credit authorization” and [Page 5, lines 9-10] “when the controller receives the pre-authorization information, the authorization information for validity verification, the purpose is to ensure the subsequent transaction process can be carried out normally”). Examiner is interpreting Applicant’s disassociated with an input from the user to mean the pre-authorization is a general verification that the user and his or her payment method are known and there is enough credit limit to cover the cost of any items the user may wish to take out of the vending machine. This interpretation is reasonable in view of Applicant’s specification ([0012] “without prior identification of any specific products to be purchased by the users (e.g. until after the pre-authorization request, etc.)” and [0022] “an amount reasonable in view of the products offered for sale by the vendor”).

upon receipt of an approval in response to the pre-authorization request, manipulating, by the terminal, a locking mechanism coupled to a container associated with the unattended vendor to permit access by the user to products included in the container; ([Page 5, lines 11-12] “after the pre-authorization information (passes) the verification, open the door of the vending machine”).

capturing, by the terminal, at least one image of at least one product removed, by the user, from the container; ([Page 2, line 16] “the camera device on the vending machine acquiring the appointed area of the image data” and [page 5, lines 29-32] “To collect image data, can be provided with a camera in the vending machine. In order to ensure shooting goods is taken out, is not shielded by other objects, can be adopted without dead corner camera or multiple cameras, for shooting the goods taken out from every angle. Preferably, the cabinet door is opened, then 

identifying, by the terminal, the at least one product based on the at least one image; and ([Page 5, lines 36-37] “identifying and matching the image data through visual recognition technology, so as to determine the information of the commodity is taken out”).

compiling, by the terminal, an authorization request including the credential associated with the account for the user and a second amount, wherein the second amount is based on a price associated with the identified at least one product, whereby a transaction for the at least one product is funded by the account. ([Page 6, lines 3-6] “generating the consumption information of the user according to the determined commodity. after determining commodity selected by a user, can be stored by the system in advance corresponding to the price calculation of goods transaction amount so as to generate the consumption information” and [Page 7, lines 4-9] “the information of the consumption information and account to the payment server to make the payment server ( ) consumption information corresponding to the transaction amount from the account. It should be understood that the controller may also be only the information of the consumption information and the account to the payment server, not directly to the farthest of the money. the payment server can be payment server of the vending system or third-party institution of payment server”).

While Zong teaches biometric identification of users which inherently requires a database for comparison, Zong does not specifically teach and a model specific to a location of the terminal. Valentine teaches a system for handling personal identification information. Valentine teaches ([Abstract] “biometric information to uniquely identify the individual, as well as historical mobility information providing a history of locations where the individual has lived. A caching manager stores the collected biometric information at a selected cache node in a hierarchical database having a plurality of cache nodes at multiple levels of the database. The caching manager selects the cache node based on the historical mobility information collected from the individual. The client device sends subsequent requests to verify the identity of the individual to a local cache node where newly input biometric information is compared with the cached information. When the individual's biometric information is not stored in the local cache node, the request is forwarded upward in the database until the cached information is found and compared”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to use the tiered authentication information storage system, as taught by Valentine, in the vending machine control system taught by Zong, due to predictably limited local storage in a free-standing vending machine and the predictable need to prioritize that storage to the most likely users (the ones who live close by) but be able to get less frequently used data at a greater cost of time. This concept is also the well-known computer science principle of caching.

Regarding Claim 2:
 Zong in view of Valentine teaches all of the elements of Claim 1.  While Zong does not specifically teach: The computer-implemented method of claim 1, wherein the model is associated with a plurality of user profiles included in a local group of users for the terminal. Valentine teaches the model is associated with a plurality of user profiles ([0018] “a very large included in a local group of users for the terminal: ([0020] “a distributed, hierarchical database is implemented, and collected information for different individuals is pushed to the lowest level of the database consistent with each individual's mobility history. Storing identification information in local or regional caches, whenever possible, reduces bandwidth requirements, provides retrieval response times on the order of a few seconds, and supports mobility of individuals when they move to different areas of the country”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to use the tiered authentication information storage system, as taught by Valentine, in the vending machine control system taught by Zong, due to predictably limited local storage in a free-standing vending machine and the predictable need to prioritize that storage to the most likely users (the ones who live close by) but be able to get less frequently used data at a greater cost of time. This concept is also the well-known computer science principle of caching.

Regarding Claims 3, 16 and 19:
Zong in view of Valentine teaches all of the elements of Claims 1, 2, 11, 15, and 17.  While Zong teaches wherein compiling the pre-authorization request includes compiling the pre-authorization request based on the received user profile for the user. ([Page 4, lines 28-29] “pre-authorization information at least comprises the account information or payment information of The computer-implemented method of claim 2, further comprising, in response to the user being not identified by the terminal based on the model: identifying, by a hub associated with the terminal, the user based on a plurality of user profiles included in a global group of users and stored at the hub; and transmitting, by the hub, at least a part of the user profile for the user to the terminal; Valentine teaches: ([0020] “distributed, hierarchical database is implemented, and collected information for different individuals is pushed to the lowest level of the database consistent with each individual's mobility history”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to use the tiered authentication information storage system, as taught by Valentine, in the vending machine control system taught by Zong, due to predictably limited local storage in a free-standing vending machine and the predictable need to prioritize that storage to the most likely users (the ones who live close by) but be able to get less frequently used data at a greater cost of time. This concept is also the well-known computer science principle of caching.

Regarding Claims 4 and 20:
Zong in view of Valentine teaches all of the elements of Claims 1 and 17.  Zong also teaches: The computer-implemented method of claim 1, wherein the at least one product removed, by the user, from the container is not selected by the user prior to the user removing the at least one product from the container. ([Page 4, line 25] “credit authorization” and [Page 5, lines 9-10] “when the controller receives the pre-authorization information, the authorization information for validity verification, the purpose is to ensure the subsequent transaction process can be carried out normally”). Examiner is interpreting Applicant’s disassociated with an input from the user to mean the pre-authorization is a general verification that the user and his or her payment method are known and there is enough credit limit to cover the cost of any items the user may wish to take out of the vending machine. This interpretation is reasonable in view of Applicant’s specification ([0012] “without prior identification of any specific products to be purchased by the users (e.g. until after the pre-authorization request, etc.)” and [0022] “an amount reasonable in view of the products offered for sale by the vendor”).

Regarding Claim 5:
Zong in view of Valentine teaches all of the elements of Claim 1.  Zong also teaches: The computer-implemented method of claim 1, wherein the at least one product removed, by the user, from the container, is not identified to the terminal prior to the user removing the at least one product from the container. ([Page 2, line 16] “the camera device on the vending machine acquiring the appointed area of the image data” and [page 5, lines 29-32] “To collect image data, can be provided with a camera in the vending machine. In order to ensure shooting goods is taken out, is not shielded by other objects, can be adopted without dead corner camera or multiple cameras, for shooting the goods taken out from every angle. Preferably, the cabinet door is opened, then starting the camera to image data real time collecting, and transmits the image data to the controller”). Examiner is assuming that Zong’s “shooting” means taking a picture with a camera. (see also [Page 5, lines 36-37] “identifying and matching the image data through visual recognition technology, so as to determine the information of the commodity is taken out”).

Regarding Claims 6 and 12:
  Zong also teaches: The computer-implemented method of claim 1, further comprising manipulating, by the terminal, the locking mechanism to inhibit access to the products included in the container after identifying the at least one product. ([Page 3, lines 12-13] “automatic control door locking mechanism” and [Page 5, lines 34-35] “step S14, when the cabinet door is closed, according to the image data to determine the user this time selected merchandise”). Examiner is assuming that “this time selected merchandise” means merchandise that the customer has selected while they are using the vending machine this time versus previous times they have used the vending machine. Examiner is interpreting Applicant’s after identifying the at least one product to mean securing the compartment after letting the user have access and take out what they want and the camera captures the selected items. This interpretation is reasonable in view of Applicant’s ([0023] “again”). 

Regarding Claims 7 and 15:
Zong in view of Valentine teaches all of the elements of Claims 1 and 11.  While Zong teaches biometric identification of users which inherently requires a database for comparison, Zong does not specifically teach The computer-implemented method of claim 1, further comprising registering, by a hub, the user prior to capturing the facial image of the user, thereby compiling the user profile for the user; and transmitting the user profile to the terminal. Valentine teaches ([0019] “The enrollment process generates an estimated 1 Mb of data per person, which must then be transferred from tens of thousands of sites, including remote kiosks, to a central repository” and [0020] “a distributed, hierarchical database is implemented, and collected information for different individuals is pushed to the lowest level of the database 

Regarding Claim 10:
Zong in view of Valentine teaches all of the elements of Claim 1.  Zong also teaches: The computer-implemented method of claim 1, further comprising retrieving, by the terminal, the user profile for the user from memory in communication with the terminal in response to identifying the user based on the captured facial image. ([Page 4, lines 35-42] “the controller determining the identity information of the user through biometric identification means. biological recognition may include face recognition, iris recognition, fingerprint identification or other unique biological information identification method, correspondingly set with collecting hardware structure of the biological information on the vending machine. after obtaining the biological information to the determined user identity information.  obtaining the pre-authorization information of the user via ID information. the identity information may correspond to a specific account, and the account has been pre-authorization to the vending transaction”).


Regarding Claim 13:
Zong in view of Valentine teaches all of the elements of Claims 11 and 12.  Zong also teaches: The system of claim 12, further comprising the container and the locking mechanism coupled to the container, wherein the container is disposed at a location of the unattended vendor and wherein the terminal computing device is disposed adjacent the container. ([Page 8, lines 20-22] “said cabinet body for storing merchandise for sale, a cabinet or the cabinet body is equipped with an automatic control door locking mechanism, and a controller for controlling door locking mechanism according to the pre-authorization information of the user”).

Regarding Claim 14:
Zong in view of Valentine teaches all of the elements of Claims 11-13.  Zong also teaches: The system of claim 13, wherein the biometric for the user includes an image of the user; wherein the system further comprises a camera disposed adjacent the container, the camera configured to capture the image of the user at the unattended vendor; and wherein the terminal computing device is configured to identify the user based on the captured image of the user. ([Page 4, lines 35-36] “the controller determining the identity information of the user through biometric identification means. biological recognition may include face recognition”).

Claims 8, 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Foreign Reference CN 107146325 to Ze-hou Zong (Zong) in view of U.S. Patent Publication 2011/0314526 to Eric Lee Valentine et. al. (Valentine) and further in view of U.S. Patent Publication 2017/0011384 to Artem Tkachenko et. al. (Tkachenko).

Regarding Claim 8:
Zong in view of Valentine teaches all of the elements of Claim 1.  While Zong teaches a pre-authorization request: ([Page 4, lines 28-29] “pre-authorization information at least comprises the account information or payment information of the user” and [Page 5, lines 9-10] “when the controller receives the pre-authorization information, the authorization information for validity verification, the purpose is to ensure the subsequent transaction process can be carried out normally” and Zong teaches paying with a credit card: ([Page 7, lines 8-9] “third-party institution of payment server”),  Zong does not specifically teach:  The computer-implemented method of claim 1, further comprising transmitting the pre-authorization request to an issuer associated with the account of the user, whereby the issuer is permitted to approve or decline the pre-authorization request. Tkachenko teaches a vending machine that allows a user to scan their credit card without charging the card for a specific purchase yet, opens the compartment so the user can select one or more items, identifies the specific items the customer has taken using RFID and automatically charging the user’s credit card for those items (see at least [0018]). Tkachenko teaches: ([0080] “processor validates (e.g., authenticates, authorizes) the cashless payment mechanism associated with the patron” and [0090] “Block S130 receives payment information from a credit card swiped through a magnetic stripe reader coupled to (e.g., integrated into) the vending machine 102 and interfaces with a remote payments server to authenticate subsequent payment with the credit card”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that the payment information validation, as taught by Zong, could be done by the credit card issuer, as taught by Tkachenko, because the credit card issuer is most likely to know the amount of credit available and have the most liability if this information is incorrect.

Regarding Claim 9:
Zong in view of Valentine teaches all of the elements of Claims 1 and 8.  Zong also teaches The computer-implemented method of claim 8, further comprising transmitting the authorization request to the issuer. ([Page 7, lines 8-9] “third-party institution of payment server” and [Page 6, lines 3-6] “generating the consumption information of the user according to the determined commodity. after determining commodity selected by a user, can be stored by the system in advance corresponding to the price calculation of goods transaction amount so as to generate the consumption information” and [Page 7, lines 4-9] “the information of the consumption information and account to the payment server to make the payment server ( ) consumption information corresponding to the transaction amount from the account. It should be understood that the controller may also be only the information of the consumption information and the account to the payment server, not directly to the farthest of the money. the payment server can be payment server of the vending system or third-party institution of payment server”).

Regarding Claim 18:
Zong in view of Valentine teaches all of the elements of Claim 17.  Zong also teaches and transmit the authorization request to the issuer, following the receipt of the approval of the pre-authorization request. ([Page 7, lines 8-9] “third-party institution of payment server” and [Page 6, lines 3-6] “generating the consumption information of the user according to the determined commodity. after determining commodity selected by a user, can be stored by the system in advance corresponding to the price calculation of goods transaction amount so as to 

While Zong teaches a pre-authorization request: ([Page 4, lines 28-29] “pre-authorization information at least comprises the account information or payment information of the user” and [Page 5, lines 9-10] “when the controller receives the pre-authorization information, the authorization information for validity verification, the purpose is to ensure the subsequent transaction process can be carried out normally” and Zong teaches paying with a credit card: ([Page 7, lines 8-9] “third-party institution of payment server”),  Zong does not specifically teach:  The non-transitory computer-readable storage medium of claim 17, wherein the executable instructions, when executed by the at least one processor, further cause the at least one processor to: transmit the pre-authorization request to an issuer associated with the account of the user, whereby the issuer is permitted to approve or decline the pre-authorization request; Tkachenko teaches a vending machine that allows a user to scan their credit card without charging the card for a specific purchase yet, opens the compartment so the user can select one or more items, identifies the specific items the customer has taken using RFID and automatically charging the user’s credit card for those items (see at least [0018]). Tkachenko teaches: ([0080] “processor validates (e.g., authenticates, authorizes) the cashless payment mechanism associated 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY S BURSUM whose telephone number is (571)272-8213. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan C Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-2786.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/K.S.B./            Examiner, Art Unit 3687                                                                                                                                                                                            /DENNIS W RUHL/Primary Examiner, Art Unit 3687